Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
CRETTE DE PALLUEL DARCE, WO 0197511 A1, 2001-12-20, H 04 N 5/44 describes transmission and/or retransmission beacons of coded or uncoded signals by wave transceivers and sensors produced in MikroTelec technology, enabling remote reprogramming and the use of sensors associated with analog-to-digital converters and/or logic-to-analog converters controlled by microcomputer incorporated in MikroTelec wave transceivers (EROM) and the like with or without display screen for producing self-contained systems of novel transmission-reception and retransmission beacons (SANBERR) enabling the set of transmissions of coded and/or uncoded, logic and/or analog signals with 

RAINES FRANKLIN D, WO 03058385 A2, 2003-07-17, G 06 Q 30/02 describes a system and method for quantifying residential emissions reductions. In particular, the system and method may comprise the steps of: measuring an energy savings resulting from an energy savings opportunity in a residential property, calculating an emissions reduction resulting from the energy savings, aggregating a plurality of emissions reductions into a tradable commodity, 

Raine, US 20030229572 A1 describes the step of estimating an energy savings may further comprise the step of estimating energy saved by one or more energy efficiency upgrades selected from the group consisting of: replacement of an appliance; upgrade of a domestic water heating system; upgrade of a heating system; upgrade of an air conditioning system; modification to lighting; fuel switching; and whole home renovation. The step of aggregating a plurality of the emissions reductions may further comprise the step of aggregating the emissions reductions produced by the one or more energy efficiency upgrades into a tradable commodity.

MA, CN 202870581 U, 2013-04-10, G05B 19/418 describes solar integrative energy-saving system of intelligent building, comprising a solar photovoltaic electric energy storage device, an intelligent electric control device, the electric device, a solar heat collector, a adsorption-type cold water machine set, an air-cooled cold and hot water unit, a geothermal energy heat exchanger, a heat pump machine set, an air conditioning device, water storage device to the water using device, heating controller, a water treatment device, a rain water collecting device and a sewage discharging device, a central controller, a wireless data 

LI, CN 104279692 A, F 24 F 11/30, 2015-01-14 describes central air conditioner energy consumption track energy-saving control method, comprising the following steps: step A, measuring the refrigerating host machine output of cold output, step B, measured using load demand of each terminal device in the environment. the pre-set output refrigeration capacity according to the load demand of terminal device setting a refrigeration main device; step C, starting the terminal device, actual output cold quantity of the measuring terminal device; step D, according to the actual output cold quantity of the load adjusting refrigerating host terminal device, the pre-set output cooling amount of terminal device consistent with the refrigerating host machine, step E, cycle is over, closing the terminal device. The invention uses the computer realize the chilled water supply to change track of the end load to correct the deviation adjusting 

SMITH, CN 102460335 B, 2015-07-01, G 06 Q 10/04 describes an energy management system for efficiently and continuously managing energy consumption, energy demand and operation performance, said system comprising: an energy consumption controller, associated with the dwelling and is configured to repeatedly collect the current energy consumption data from the at least one electrical component associated with the residence and performance data of the current energy consumption data comprising said at least one electrical component, and a control center, communicatively coupled to said energy consumption controller, and is configured to: continuously receiving the current energy consumption data collected by the energy consumption controller, the current energy consumption data stored as historical energy consumption data received using the current energy consumption data. historical energy consumption data and is not collected by the energy consumption controller data to perform a data analysis operation, and based on the data analysis operation, dynamically generating instructions for controlling the at least one electrical 

ZHANG, CN 108800431 A, 2018-11-13, F 24 F 11/84 describes energy saving air source heat pump system control method and system, the method comprises the following steps: S1: building standard cold load predicting model of S2, according to construction standard cold load predicting model, building a refined partition, generating building energy demand for each sub-area and dynamic curve, and updating a dynamic curve, S3 air source heat pump machine set and the indoor terminal, a freezing water pump, a valve unit, a fan and a heat pump main engine, timely in response to instructions sent by the central host. The energy demand for dynamic curve combined adjusting section length and flow rate of the fluid caused by the time delay, the air source heat pump system into equipment starting stage, the stable operation stage and device stopping stage, stage control. The invention further comprises a kind of energy-saving air source heat pump system control system. The invention has efficient and stable, no pollution, low energy consumption, obvious energy-saving effect and so on, make the system energy efficiency can be improved by 5 %-25 % on the basis of original system efficiency.

WANG, CN 208936370 U, Y 02 E 60/14, 2019-06-04 describes a cold-storage type air-conditioning management system, wherein it comprises a refrigerating system (1), terminal chilled water circulating system (3), a control system, a 

QIU, CN 209054644 U, 2019-07-02, Y 02 E 10/40 describes a utility model claims a centralized control system of the hot water system of the solar energy and air source heat pump, the control system comprises an intelligent control box, sensor, cloud server, client terminal, the sensor is connected with the intelligent control box through a wireless signal; the intelligent control box of the collecting and transmitting the data information to the cloud server, the cloud server after analyzing the data information transmitted to the client terminal; the client end according to demand the control instruction is sent to the cloud server, the cloud server transmits the instruction information to an intelligent control box; then performing control by the intelligent control box. control system for controlling a solar photo-thermal system, work of the air source heat pump system, end user system, at the same time, it can control the pipeline anti-freezing. The control system of the utility model, it has flexible control manner, while effectively ensuring the user terminal on the basis of hot water quantity required which greatly reduces the energy consumption, obviously reduce the 

VENNE JEAN-SIMON, WO 2019157602 A1, 2019-08-22, F 24 F 11/64 describes a system and method for managing all of the HVAC components of a building so they operate like one optimized ecosystem. The system and method optimize HVAC operations by predicting HVAC requirements based historical data, weather forecasts and/or occupancy rates. Historical data includes data obtained from an observation phase in which sensor data is collected from the building and used to train the algorithms utilized in the system and method and thereby providing for a more accurate prediction of HVAC requirements. In some embodiments, the systems and methods are configured to predict future required operational parameters using an artificial intelligence engine trained using historical data from the HVAC components.
Examiner’s Note
2.	The claims contain multiple recitations of claimed aggregate features. One example is claim 4, calculating at least one of the first plurality of values for the thermal efficiency further based on at least one of: electricity consumption of the building during the first period of time, one or more weather-related variables during the first period of time, an area of a surface of the building during the first . 
The guidance from the courts is that the combination of “at least one of” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. 
See Superguide v. DirectTV, Federal Circuit 02-1561, where the limitation “first means for storing at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type” was interpreted as a conjunctive list. “A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, at least one of a desired program end time, at least one of a desired program service, and at least one of a desired program type. Thus, the court construed the phrase “at least one of... and” as meaning at least one of each desired criterion; that is, at least one of a desired program start time, a desired program end time, a desired program service and a desired program type. The phrase does not mean “one or more of the desired criteria but at a minimum one category thereof.”
Applying this principle to: in claim 4, at least one of: electricity consumption of the building during the first period of time, one or more weather-related variables during the first period of time, an area of a surface of the building during the first period of time, and a thermal conductivity of a construction material of the building during the first period of time, becomes at least one of: electricity consumption of the building during the first period of time, at least one of: one or more weather-related variables during the first period of time, at least one of: an area of a surface of the building during the first period of time, and at least one of: a thermal conductivity of a construction material of the building during the first period of time.
In the examination of the claims below, these claims will be interpreted as described above.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 14, 2, 20, 3, 9, 15, 5, 11, 17,  6, 12, 18,  7, 13, and  19 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by MIAO (CN 104571034 A, 2015-04-29,  G 05 B 19/418).
Regarding claim 1:
	Miao describes a method for performing energy analytics in a building management system (abstract, 0002), comprising:
operating building equipment of a building to monitor and control one or more variables of a building management system (abstract, 0003, 0006, control cold/hot source algorithm);
collecting respective data samples of the one or more variables from the building equipment during a first period of time (abstract, 0004-0006, first time period being in real time over time);
calculating a first plurality of values for one or more energy audit metrics based on the data samples collected during the first period of time (abstract, 0004-0006, first time period being in real time over time);
 collecting respective data samples of the one or more variables from the building equipment during a second period of time (abstract, 0004-0006, second time period being in real time over time);
calculating a second plurality of values for the one or more energy audit metrics based on the data samples collected during the second period of time (abstract, 0004-0006, real time collected during second time);
comparing the first plurality of values and second plurality of values; and displaying, based on the comparison, at least one of the first plurality of values and/or at least one of the second plurality of values on a dashboard to facilitate adjustment of the one or move variables (abstract, 0004-0006,with display so that control to have a maximum energy efficiency @real time, a system of 
Regarding claim 8:
	Miao describes a computing device comprising: a memory; and one or more processors operatively coupled to the memory, the one or more processors  (abstract, claim 1, 2, processor computing intelligent control system) configured to: operate building equipment of a building to monitor and control one or more variables of a building management system (abstract, 0003, 0006, control cold/hot source algorithm); collect respective data samples of the one or more variables from the building equipment during a first period of time (abstract, 0004-0006, first time period being in real time over time); calculate a first plurality of values for one or more energy audit metrics based on the data samples collected during the first period of time (abstract, 0004-0006, first time period being in real time over time); collect respective data samples of the one or more variables from the building equipment during a second period of time (abstract, 0004-0006, second time period being in real time over time); calculate a second plurality of values for the one or more energy audit metrics based on the data samples collected during the second period of time (abstract, 0004-0006, real time collected during second time); compare the first plurality of values and second plurality of values; and display, based on the comparison, at least one of 
Regarding claim 14:
Miao describes a non-transitory computer readable medium storing program instructions for causing one or more processors to (abstract, claim 1, 2, processor computing intelligent control system): operate building equipment of a building to monitor and control one or more variables of a building management system (abstract, 0003, 0006, control cold/hot source algorithm); collect respective data samples of the one or more variables from the building equipment during a first period of time (abstract, 0004-0006, first time period being in real time over time); calculate a first plurality of values for one or more energy audit metrics based on the data samples collected during the first period of time (abstract, 0004-0006, first time period being in real time over time); collect respective data samples of the one or more variables from the building equipment during a second period of time (abstract, 0004-0006, second time period being in real time over time); calculate a second plurality of values for the one or more energy audit metrics based on the data samples collected during the 
Regarding claims 2, 20 Miao further describes periodically calculating the first plurality of values for the one or more energy audit metrics based on the data samples collected during the first period of time (0028, periodically collects and calculates to obtain the sensor point weather enthalpy value IM (T),) ; and periodically calculating the second plurality of values for the one or more energy audit metrics based on the data samples collected during the second period of time (0028, periodically collects and calculates to obtain the sensor point weather enthalpy value IM (T)).

Regarding claim 3, 9, 15,  Miao further describes wherein the one or more energy audit metrics include at least one of: a minimum level of demand on energy of the building (abstract, 0004-0007, in real time including any range of 
Regarding claim 5, 11, 17,  Miao further describes  calculating at least one of the first plurality of values for the occupancy schedule based on at least one of an automatic turning on/off schedule of the lighting system during the first period of time or an automatic turning on/off schedule of the HVAC system during the first period of time (abstract, 0004-0007, 0039, HVAC @ anytime in real time situation); and calculating at least one of the second plurality of values for the occupancy schedule based on at least one of an automatic turning on/off 
schedule of the lighting system during the first period of time or an automatic turning on/off schedule of the HVAC system during the first period of time (abstract, 0004-0007, 0039, HVAC @ anytime in real time cover any situation). 

Regarding claim 6, 12, 18,  Miao further describes calculating a first heating degree day (HDD) variable based on the data samples collected during the first period of time (abstract, 0004-0006, heat source in real time); determining at least one of the first plurality of values indicating a first heating type during the 

Regarding claim 7, 13, 19,  Miao further describes generating a first model that defines a relationship between the data samples collected during the first period of time and one or more weather-related variables during the first period of time (abstract, 004-0007, heat source in real time provided with a sensor of external outside the building for collecting weather information around the building), determining at least one of the first plurality of values indicating a first heating type during the first period of time based on the first model (abstract, 004-0007, heat source in real time provided with a sensor of external outside the building for collecting weather information around the building); generating a second model that defines a relationship between the data samples collected during the second period of time and one or more weather-related variables during the second period of time (abstract, 004-0007, heat source in real time provided with a sensor of external outside the building for collecting weather information around the building); and  determining at least one of the second plurality of values 
Claims Objection
4.	Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: prior art fail to teach:
Regarding claims 4, 10 and 16: 
calculating at least one of the first plurality of values for the thermal efficiency further based on at least one of: electricity consumption of the building during the first period of time, one or more weather-related variables during the first period of time, an area of a surface of the building during the first period of time, and a thermal conductivity of a construction material of the building during the first period of time; and calculating at least one of the second plurality of values for the thermal efficiency further based on at least one of: electricity consumption of the building during the second period of time, one or more weather-related variables during the second period of time, an area of a surface of the building during the second period of time, and a thermal conductivity of a construction material of the building during the second period of time. It is these features found in the claim, as they are claimed in the combination and claimed elements .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
May 10, 2021